The substitute specification of May 19, 2020, has been entered, and the replacement drawing sheets of May 19, 2020, have been approved.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenk et al., DE 10 2015 006 208 A1, which discloses electrical circuitry comprising energy storage devices 2, 3, 10; switches 7, 8, 9; charging connection 4; and output 5 to a consumer or load (machine translation: paragraphs 0026+), the system including working and charging modes (paragraphs 0008+, 0027+; Figures 1 and 2).  Regarding the limitation “for a prosthesis” on line 1 of instant claim 16, the electrical circuit is capable of being used with prostheses and orthoses (MPEP §§ 2111.02 and 2114), even though Schenk et al. focus on applications to motor vehicles.  Regarding claims 17-18 and 23, series working modes and parallel charging modes are discussed in paragraphs 0009 and 0029-0031.  The further limitation of claim 20 is readily apparent (MPEP § 707) from the drawings and passages referenced above.
s 19, 21-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schenk et al., DE 10 2015 006 208 A1, in view of Lee, US 2012/0256568 A1.  Regarding claim 19, electrically separating a storage device via the switches would have been obvious from Lee paragraph 0205 (recharging of individual battery cells) in order to effectively recharge a specific storage device in need, with Schenk et al. incorporating Lee by reference in paragraph 0004 of the machine translation.  Regarding claim 21, lithium-ion batteries were well-known in the art at the effective filing date of the present invention and would have been obvious from their known advantages (Lee: paragraph 0222).  Regarding claim 22, USB connections would likewise have been obvious in order to provide communication among a processor (Schenk et al.: paragraph 0004) and other components (Lee: Figure 14).  Regarding claim 24, the switches 7-9 being manual would have been obvious in order to impart user control over output voltages and the recharging of storage devices (Schenk et al.: paragraphs 0008+, 0026+).  Regarding claim 26, connecting each storage device to a charging device would have been obvious in order to speed up the recharge and/or to properly match voltages; a parallel working mode is depicted in Figure 1 of Schenk et al. (paragraph 0027).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schenk et al., DE 10 2015 006 208 A1, in view of Konishi, US 2013/0053736 A1.  Devices for detecting a state of charge of a battery cell were likewise well-known in the art, as seen from Konishi et al. (Figure 4; paragraph 0032), and would have been immediately obvious for Schenk et al. in order to determine battery status and the need for recharge, with further motivation (to combine) provided by the similarities in battery management via switching (Konishi et al.: paragraphs 0014-0016, 0031+).
s 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schenk et al., DE 10 2015 006 208 A1, in view of Lee, US 2012/0256568 A1, and Konishi, US 2013/0053736 A1.  Regarding claim 27, prostheses evidently encompass orthoses (Applicant’s specification: paragraph 0014, first sentence), and incorporating the Schenk et al. system into orthotic limb assist devices like that of Konishi would have been obvious from the stated advantages of enhanced control over power, voltages, and charging, and Konishi similarly using management of power, voltages, and battery charge levels, with Lee indicating that such systems may be adapted for use “in other types of electric vehicles … [and] in virtually any type of device that requires the use of rechargeable batteries” (paragraph 0113).  Regarding claims 29-30, as noted above with respect to claims 17-18, series working and parallel charging modes are disclosed in Schenk et al., and electrical separation from an energy consumer may be effected with a switch (analogous to the open switch 7 in Figure 2) and would have been obvious, if not inherent, in order to recharge the energy storage devices without simultaneously expending power on a load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be reached at telephone number 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774